Case 1:19-cv-04687-JRS-TAB Document 80 Filed 06/23/20 Page 1 of 4 PageID #: 903




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 JASPER L. FRAZIER,                                     )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:19-cv-04687-JRS-TAB
                                                        )
 NDIATE,                                                )
                                                        )
                                Defendant.              )


            Order Denying Motions for a Preliminary Injunction without Prejudice

         Plaintiff Jasper Frazier, who is a prisoner currently incarcerated at New Castle Correctional

 Facility, seeks injunctive relief.

         Mr. Frazier's motions for a preliminary injunction, dkt. [10], dkt. [44], dkt. [61], dkt. [71],

 and dkt. [78] are denied without prejudice as premature. Preliminary relief is not yet available to

 the plaintiff because "[a]n injunction, like any 'enforcement action,' may be entered only against a

 litigant, that is, a party that has been served and is under the jurisdiction of the district court."

 Maddox v. Wexford Health Sources, Inc., 528 Fed. Appx. 669, 672 (7th Cir. 2013) (quoting Lake

 Shore Asset Mgmt., Ltd. v. Commodity Futures Trading Comm'n, 511 F.3d 762, 767 (7th Cir.

 2007)); see Audio Enters., Inc. v. B & W Loudspeakers, 957 F.2d 406, 410 (7th Cir. 1992) (holding

 that because "[s]ervice of process was never complete," the district court "lacked personal

 jurisdiction over the defendants" and was therefore "without jurisdiction to enter [a] preliminary

 injunction"). Once the defendants have appeared and answered the complaint, the plaintiff may

 renew his request for injunctive relief.
Case 1:19-cv-04687-JRS-TAB Document 80 Filed 06/23/20 Page 2 of 4 PageID #: 904




        The Court further notes that the claims proceeding in this case are Mr. Frazier's claims that

 defendant NDiate placed him in an unsanitary cell and, on one occasion, denied him pain

 medication. Dkt. 75. All other claims have been dismissed as not properly joined to this claim. Id.

        Mr. Frazier's motion for a preliminary injunction, dkt. [10], contains a variety of allegations

 not related to the claims that are proceeding in this case. In addition, that motion does not show

 that Mr. Frazier has met the requirements for preliminary relief. "A preliminary injunction is an

 extraordinary equitable remedy that is available only when the movant shows clear need." Turnell

 v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To survive the threshold phase, a party

 seeking a preliminary injunction must satisfy three requirements." Valencia v. City of Springfield,

 Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal quotations omitted)). It must show that: (1)

 "absent a preliminary injunction, it will suffer irreparable harm in the interim period prior to final

 resolution of its claims"; (2) "traditional legal remedies would be inadequate"; and (3) "its claim

 has some likelihood of succeeding on the merits." Id. The claims that are proceeding are based on

 conditions Mr. Frazier experienced in 2019. He has not shown that he is still being held in the

 unsanitary cell or that the defendant is still denying his medication. He therefore at least has not

 shown through his motion that he will suffer irreparable harm if his motion for injunctive relief is

 not granted.

        Next, Mr. Frazier's motion for a preliminary injunction alleging that he has been denied

 access to the courts, dkt. [44], and his motion to inform asking the Court to issue an order to stop

 phone harassment, dkt. [71], are not related to these claims. Any request for injunctive relief must

 necessarily be tied to the specific claims on which plaintiff is proceeding in this case. See De Beers

 Consol. Mines v. United States, 325 U.S. 212, 220 (1945) ("A preliminary injunction is always

 appropriate to grant intermediate relief of the same character as that which may be granted
Case 1:19-cv-04687-JRS-TAB Document 80 Filed 06/23/20 Page 3 of 4 PageID #: 905




 finally."); Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (“[A] party moving for

 a preliminary injunction must necessarily establish a relationship between the injury claimed in

 the party's motion and the conduct asserted in the complaint.”).

        Mr. Frazier's motion, dkt. [61], also appears to be related to a separate incident of alleged

 misconduct. He asks that the Court order the defendants to stop retaliating against him. It is unclear

 from this motion whether it is directed to the claims in this case. In addition, the Prison Litigation

 Reform Act ("PLRA") provides: "Preliminary injunctive relief must be narrowly drawn, extend no

 further than necessary to correct the harm the court finds requires preliminary relief, and be the

 least intrusive means necessary to correct that harm." 18 U.S.C. § 3626(a)(2). "This section of the

 PLRA enforces a point repeatedly made by the Supreme Court in cases challenging prison

 conditions: '[P]rison officials have broad administrative and discretionary authority over the

 institutions they manage.'" Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (quoting Hewitt v.

 Helms, 459 U.S. 460, 467 (1983)). This kind of request for relief is too broad to satisfy the

 requirement of the PLRA that the relief is narrowly drawn to correct the harm alleged.

         Finally, in his most recent motion, dkt. [78], Mr. Frazier seeks injunctive relief regarding

 his treatment for pain in his hands. Again, this is not a claim that is proceeding in this case. If Mr.

 Frazier wants to pursue claims regarding his medical care, he must file those claims in a new

 lawsuit.

         In sum, Mr. Frazier's motions for injunctive relief, dkt. [10], dkt. [44], dkt. [61], dkt. [71],

 and dkt. [78], are all denied without prejudice. Mr. Frazier may renew his request for injunctive

 relief after the defendant has appeared in his case. If he does so, he should take care to ensure that

 his request for injunctive relief is related to his claims in this case, satisfies the elements required
Case 1:19-cv-04687-JRS-TAB Document 80 Filed 06/23/20 Page 4 of 4 PageID #: 906




 for injunctive relief, and requests specific relief that is narrowly tailored to correct the harm he

 alleges, as required by the PLRA.

        IT IS SO ORDERED.



           6/23/2020
 Date: _________________



 Distribution:

 JASPER L. FRAZIER
 114346
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362
